Exhibit 10(b)

AMENDMENT NUMBER ONE

TO THE

HARRIS CORPORATION

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation 2005 Supplemental
Executive Retirement Plan, as amended and restated effective November 28, 2011
(the “Plan”);

WHEREAS, pursuant to Section 8.1 of the Plan, the Employee Benefits Committee of
the Corporation (the “Employee Benefits Committee”) has the authority to adopt
non-material amendments to the Plan;

WHEREAS, the Employee Benefits Committee desires to amend the Plan (i) to define
the term “Spouse” therein, (ii) to clarify the law and venue applicable to any
action involving the Plan and (iii) to include a provision governing any award
of legal fees in connection with any action involving the Plan; and

WHEREAS, the Employee Benefits Committee has determined that the above-described
amendments are non-material.

NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended as follows:

1. Effective as of June 26, 2013, Article II hereby is amended to add the
following new definition of “Spouse” thereto:

Spouse – means a person who is legally married to a Participant under the laws
of any domestic or foreign jurisdiction that has the legal authority to sanction
marriages. For the avoidance of doubt, the term “Spouse” shall not include a
person who, with a Participant, is in a domestic partnership, civil union or
other similar formal relationship recognized by applicable law.

2. Effective as of June 26, 2013, each use of the term “spouse” throughout the
Plan hereby is capitalized.



--------------------------------------------------------------------------------

3. Effective as of the date hereof, Section 8.8 hereby is amended in its
entirety to read as follows:

8.8. Applicable Law. The SERP and all rights hereunder shall be governed by and
construed in accordance with the laws of the State of Florida (without regard to
principles of conflicts of law) to the extent such laws have not been preempted
by applicable federal law. Venue for any action arising under the SERP shall be
in Brevard County, Florida.

4. Effective as of the date hereof, Article VIII hereby is amended to add the
following new Section 8.10 thereto:

8.10. Legal Fees. Any award of legal fees in connection with an action involving
the SERP shall be calculated pursuant to a method that results in the lowest
amount of fees being paid, which amount shall be no more than the amount that is
reasonable. In no event shall legal fees be awarded for work related to:

(a) administrative proceedings under the SERP;

(b) unsuccessful claims brought by a Participant or any other person; or

(c) actions that are not brought under ERISA.

In calculating any award of legal fees, there shall be no enhancement for the
risk of contingency, nonpayment or any other risk, nor shall there be applied a
contingency multiplier or any other multiplier. In any action brought by a
Participant or any other person against the SERP, the Committee, the
Compensation Committee, the Investment Committee, the Corporation or an
Affiliate or their respective affiliates or their and their affiliates’
respective officers, directors, trustees, employees, or agents (collectively,
the “SERP Parties”), legal fees of the SERP Parties in connection with such
action shall be paid by the Participant or other person bringing the action,
unless the court specifically finds that there was a reasonable basis for the
action.

APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on the 19th day
of December, 2014.

 

/s/ Adam Histed Adam Histed, Chairperson

 